Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 12, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
There is substantial evidence in the record to support the finding of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause when she and her husband moved to New Jersey. According to claimant, the relocation was required by her husband’s medical condition, but the only evidence in the record is a physician’s statement that he advised claimant’s husband to avoid stairs and urban pollution. The Board rejected claimant’s testimony that she could not find an affordable residence which suited her husband’s needs within commuting distance of her employment. We see no basis for disturbing the Board’s assessment of the credibility of claimant and the inferences to be drawn from the evidence (see, Matter of Di Maria v Ross, 52 NY2d 771). As to claimant’s objection to the procedure, we note that pursuant to Labor Law § 620 (3), the Board has continuing jurisdiction to reopen a case upon its own motion or by application even in the absence of an appeal (see, Matter of Hargrove [Hudacs], 192 AD2d 948, 949). In view of the employer’s testimony that he mailed a letter objecting to the decision of the Administrative Law Judge only a few days after receiving the decision, it cannot be said that the Board abused its discretion in this case.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.